Case 6:19-cv-01200-CEM-DCI Document 23 Filed 08/22/19 Page 1 of 13 PageID 100



                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION


MICHAEL R. MCNEIL,

          Plaintiff,

v.                                                        CASE NO. 6:19-cv-01200-CEM-DCI

RICHARD N. JOHNSON, RICHARD N.
& DEBRA M. JOHNSON TR., and
I-V CORPORATION OF DAYTONA,
d/b/a LOUIE’S PIZZA HOUSE,

      Defendants.
__________________________________/

 DEFENDANT’S, I-V CORPORATION OF DAYTONA d/b/a LOUIE’S PIZZA HOUSE,
        ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT

          Defendant, I-V CORPORATION OF DAYTONA d/b/a LOUIE’S PIZZA HOUSE

(“LOUIE’S”), hereby files its Answer and Affirmative Defenses to Plaintiff’s, MICHAEL

MCNEIL (“Plaintiff”), Complaint as follows:

                                         JURISDICTION AND PARTIES

          1.        This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §12181, et seq., (hereinafter referred to as the “ADA”).

This Court is vested with jurisdiction under 28 U.S.C. §1331 and §343.

          ANSWER:             Admitted for jurisdictional purposes only.

          2.        Venue is proper in this Court, Middle District pursuant to 28 U.S.C. §1391(B) in

that all events giving rise to this lawsuit occurred in Volusia County, Florida.

          ANSWER:             Admitted.




{047131-001 : TWEST/DRFTMSC : 02432298.DOCX; 1}
Case 6:19-cv-01200-CEM-DCI Document 23 Filed 08/22/19 Page 2 of 13 PageID 101



          3.        At the time of Plaintiff’s visit to Defendants’ Subject Facilities, prior to instituting

the instant action, MICHAEL MCNEIL (hereinafter referred to as “MCNEIL”), was a resident of

the State of Florida, suffered from what constitutes as a “qualified disability” under the Americans

with Disabilities Act of 1990, and used a wheelchair for mobility. Plaintiff has traumatic brain

injury (TBI). He is required to traverse in a wheelchair and is substantially limited to performing

one or more major life activities including, but not limited to, walking, standing, grabbing,

grasping, and/or pinching.

          ANSWER:             Denied for lack of knowledge.

          4.        The Plaintiff personally visited, on or about May 3, 2019 Defendants’ Subject

Facilities, but was denied full and equal access to, and full and equal enjoyment of, the facilities

services, goods, privileges and accommodations offered within Defendants’ Subject Facilities,

which is the subject of this lawsuit, even though she would be classified as a “bona fide patron”,

because of his disabilities. Plaintiff lives in Volusia County, Florida, in close proximity to

Defendants, (within 1.0 miles) and travels in the surrounding areas near Defendants’ Subject

Facilities on a regular basis.

          ANSWER:             Denied for lack of knowledge.

          5.        The Defendants, RICHARD N JOHNSON, an individual, RICHARD N & DEBRA

M JOHNSON TR, a Trust, and I-V CORPORATION OF DAYTONA, a Florida Corporation,

d/b/a LOUIE’S PIZZA HOUSE are authorized to conduct and are conducting business within the

State of Florida.

          ANSWER:             Admitted.

          6.        Upon information and belief, I-V CORPORATION OF DAYTONA is the lessee

and/or operator of the real property (the “Subject Facility”), and the owner of the improvements


{047131-001 : TWEST/DRFTMSC : 02432298.DOCX; 1}        2
Case 6:19-cv-01200-CEM-DCI Document 23 Filed 08/22/19 Page 3 of 13 PageID 102



where the Subject Facility is located which is the subject of this action, the establishment

commonly referred to as LOUIE’S PIZZA HOUSE, located at 1347 Beville Road, Daytona Beach,

Florida.

          ANSWER:             Admitted.

          7.        Upon information and belief, RICHARD N JOHNSON, and RICHARD N &

DEBRA M JOHNSON TR, is the lessor, operator and/or owner of the real property (the “Subject

Facility”), and the owner of the improvements where the Subject Facilities are located which are

the subjects of this action.

          ANSWER:             Admitted.

          8.        All events giving rise to this lawsuit occurred in the State of Florida. Venue is

proper in this Court as the premises are located in Volusia County in the Middle District, Orlando

Division.

          ANSWER:             Admitted.

       COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

          9.        On or about July 26, 1990, Congress enacted the Americans with Disabilities Act

(“ADA”), 42, U.S.C. §12101, et seq. Commercial enterprises were provided one and a half years

from enactment of the statute to implement its requirements. The effective date of the Title III of

the ADA was January 26, 1992. 42 U.S.C. § 12181; 20 C.F.R. §36.508(a).

          ANSWER:             The law speaks for itself.

          10.       Congress found, among other things, that:

                       i.     some 43,000,000 Americans have one or more physical or mental
                              disabilities, and this number shall increase as the population continues to
                              grow older,

                      ii.     historically, society has tended to isolate and segregate individuals with
                              disabilities, and, despite some improvements, such forms of discrimination

{047131-001 : TWEST/DRFTMSC : 02432298.DOCX; 1}        3
Case 6:19-cv-01200-CEM-DCI Document 23 Filed 08/22/19 Page 4 of 13 PageID 103



                              against disabled individuals continue to be a pervasive social problem,
                              requiring serious attention;

                     iii.     discrimination against disabled individuals persists in such critical areas as
                              employment,      housing,     public accommodations,          transportation,
                              communication, recreation, institutionalization, health services, voting and
                              access to public services and public facilities;

                     iv.      individuals with disabilities continually suffer forms of discrimination,
                              including outright intentional exclusion, the discriminatory effects of
                              architectural, transportation, and communication barriers, failure to make
                              modifications to existing facilities and practices. Exclusionary qualification
                              standards and criteria, segregation, and regulation to lesser services,
                              programs, benefits, or other opportunities; and,

                      v.      the continuing existence of unfair and unnecessary discrimination and
                              prejudice denies people with disabilities the opportunity to compete on an
                              equal basis and to pursue those opportunities for which our country is
                              justifiably famous and costs the United States billions of dollars in
                              unnecessary expenses resulting from dependency and non-productivity.

                    42 U.S.C. §12101(a)(1) -(3), (5) and (9).

          ANSWER:             The law speaks for itself.

          11.       Congress explicitly stated that the purpose of the ADA was to:

                       i.     provide a clear and comprehensive national mandate for the elimination of
                              discrimination against individuals with disabilities;

                      ii.     provide clear, strong, consistent, enforceable standards addressing
                              discrimination against individuals with disabilities; and,

                     iii.     invoke the sweep of congressional authority, including the power to enforce
                              the fourteenth amendment and to regulate commerce, in order to address the
                              major areas of discrimination faced day-to-day by people with disabilities.

                    42 U.S.C. §12101(b)(1)(2), and (4).

          ANSWER:             The law speaks for itself.

          12.       Pursuant to 42 U.S.C.§ 12181(7) and 28 C.F.R. §36.104, Defendants are places of

public accommodation in that they are establishments which provide goods and services to the

public.

{047131-001 : TWEST/DRFTMSC : 02432298.DOCX; 1}         4
Case 6:19-cv-01200-CEM-DCI Document 23 Filed 08/22/19 Page 5 of 13 PageID 104



          ANSWER: LOUIE’S admits that the subject properties are places of public
          accommodation which provides goods and services to the public.

          13.       Pursuant to 42 U.S.C.§ 12181(7) and 28 C.F.R. §36.104, the building and/or

Subject Facility which is the subject of this action is a public accommodation covered by the ADA

and which must be in compliance therewith.

          ANSWER:             Admitted.

          14.       The Plaintiff is informed and believes, and therefore alleges, that the Subject

Facility has begun operations and/or undergone remodeling, repairs and/or alterations since

January 26, 1990.

          ANSWER:             Denied.

          15.       Defendants have discriminated, and continue to discriminate against the Plaintiff,

and others who are similarly situated, by denying full and equal access to, and full and equal

enjoyment of, goods, services, facilities, privileges, advantages and/or accommodations at

Defendants’ Subject Facilities in derogation of 42 U.S.C. §12101, et seq., and as prohibited by 42

U.S.C.§ 12182 et seq., and by failing to remove architectural barriers pursuant to 42 U.S.C. §

12182(b)(2)(a)(iv), where such removal is readily achievable.

          ANSWER:             Denied.

          16.       The Plaintiff has been unable to, and continues to be unable to, enjoy full and equal

safe access to, and the benefits, of all accommodations and services offered at Defendants’ Subject

Facilities. Prior to the filing of this lawsuit, the Plaintiff visited the subject properties and was

denied full access to all the benefits, accommodations and services of the Defendants. Prior to the

filing of this lawsuit, MCNEIL, personally visited RICHARD N JOHNSON, RICHARD N &

DEBRA M JOHNSON TR, and I-V CORPORATION OF DAYTONA, d/b/a LOUIE’S PIZZA

HOUSE with the intention of using Defendants’ facilities, but was denied full and safe access to

{047131-001 : TWEST/DRFTMSC : 02432298.DOCX; 1}       5
Case 6:19-cv-01200-CEM-DCI Document 23 Filed 08/22/19 Page 6 of 13 PageID 105



the facilities, and therefore suffered an injury in fact. As stated, herein, the Plaintiff has visited the

Subject Facilities in the past, prior to the filing of this lawsuit, resides near said Subject Facility,

and Plaintiff intends to return to the Subject Facility and Property within six months, or sooner,

upon the Subject Facility being made accessible. As such, Plaintiff is likely to be subjected to

continuing discrimination at the Subject Facility unless it is made readily accessible to and usable

by individuals with disabilities to the extent required under the ADA, including the removal of the

architectural barrier which remain at the Subject Facility.

          ANSWER:             Denied.

          17.       Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department

of Justice, Office of the Attorney General, promulgated Federal Regulations to implement the

requirements of the ADA, known as the Americans with Disabilities Act Accessibility Guidelines

(hereinafter “ADAAG”), 28 C.F.R. Part 36, under which said Department may obtain civil

penalties of up to $110,000 for the first violation and $150,000 for any subsequent violation.

          ANSWER:             The law speaks for itself.

          18.       The Defendants’ Subject Facilities are in violation of 42 U.S.C. §12182 et.

seq., the ADA and 28 C.F.R. §36.302 et. seq., and is discriminating against the Plaintiff, as

a result of interalia, the following specific violations:

                        a) Failure to provide ADA compliant parking stall width clearances, at several

                             parking spaces throughout the subject property, in violation of 2014 FAC

                             Section 502.1.

                        b) Failure to provide ADA compliant parking stall signage minimum fine, at

                             several parking spaces throughout the subject property, in violation of 2014

                             FAC Section 502.6.1.

{047131-001 : TWEST/DRFTMSC : 02432298.DOCX; 1}         6
Case 6:19-cv-01200-CEM-DCI Document 23 Filed 08/22/19 Page 7 of 13 PageID 106



                        c) Failure to provide ADA compliant running slope of accessible parking stall,

                             at several parking spaces throughout the subject property, in violation of

                             2014 FAC and 2010 ADAS Section 502.4.

                        d) Failure to provide ADA compliant running slope of access aisle, at several

                             parking spaces throughout the subject property, in violation of 2014 FAC

                             and 2010 ADAS Section 502.4.

                        e) Failure to provide ADA compliant walkway elevation that does not

                             accumulate water, in violation of 2014 FAC and 2010 ADAS Section 303.2.

                             and 303.3.

                        f) Failure to provide ADA compliant route of travel width of no less than 36

                             inches at several areas that provide seating throughout the plaza walkway,

                             in violation of 2014 FAC and 2010 ADAS Section 403.5.1.

                        g) Failure to provide ADA compliant curb ramp running slope, in violation of

                             2014 FAC and 2010 ADAS Section 406.1.

                        h) Failure to provide ADA compliant curb ramp side flares, in violation of

                             2014 FAC and 2010 ADAS Section 406.4.

                        i) Failure to provide ADA compliant curb ramp landing that allows

                             accumulation of water, in violation of 2014 FAC and 2010 ADAS Section

                             405.10.

                        j) Failure to provide ADA compliant accessible route running slope between

                             parking entrance and designated accessible parking in violation of 2014

                             FAC and 2010 ADAS Section 403.3.


{047131-001 : TWEST/DRFTMSC : 02432298.DOCX; 1}        7
Case 6:19-cv-01200-CEM-DCI Document 23 Filed 08/22/19 Page 8 of 13 PageID 107



                        k) Failure to provide ADA compliant exterior entrance door landing, in

                             violation of 2014 FAC and 2010 ADAS Section 404.2.4.1.

                        l) Failure to provide ADA compliant exterior door entrance maneuverability

                             clearance on the pull side of the door, in violation of 2014 FAC and 2010

                             ADAS Section 404.2.4.1.

                        m) Failure to provide ADA compliant secure floor mat, in violation of 2014

                             FAC and 2010 ADAS Section 302.2.

                        n) Failure to provide ADA compliant exterior door hardware, in violation of

                             2014 FAC and 2010 ADAS Section 309.4.

                        o) Failure to provide ADA compliant transaction counter height, in violation

                             of 2014 FAC and 2010 ADAS Section 904.4.2 and 904.4.1.

                        p) Failure to provide ADA compliant number of accessible interior booths, in

                             violation of 2014 FAC and 2010 ADAS Section 226.1.

                        q) Failure to provide ADA compliant interior booth clearance, in violation of

                             2014 FAC and 2010 ADAS Section 306.1.

                        r) Failure to provide ADA compliant number of accessible interior tables, in

                             violation of 2014 FAC and 2010 ADAS Section 226.1.

                        s) Failure to provide ADA compliant interior table clearance, in violation of

                             2014 FAC and 2010 ADAS Section 306.1.

                        t) Failure to provide ADA compliant restroom directional and informational

                             signage, in violation of 2014 FAC and 2010 ADAS Section 216.8.




{047131-001 : TWEST/DRFTMSC : 02432298.DOCX; 1}        8
Case 6:19-cv-01200-CEM-DCI Document 23 Filed 08/22/19 Page 9 of 13 PageID 108



                        u) Failure to provide ADA compliant restroom signage, in violation of 2014

                             FAC and 2010 ADAS Section 216.2.

                        v) Failure to provide ADA compliant restroom door hardware, in violation of

                             2014 FAC and 2010 ADAS Section 404.2.7.

                        w) Failure to provide ADA compliant obstructed lavatory underside clearance,

                             in violation of 2014 FAC and 2010 ADAS Section 606.2.

                        x) Failure to provide ADA compliant mirror height, in violation of 2014 FAC

                             and 2010 ADAS Section 603.3.

                        y) Failure to provide ADA compliant soap dispenser height and reach range,

                             in violation of 2014 FAC and 2010 ADAS Section 308.2.1.

                        z) Failure to provide ADA compliant paper towel dispenser height, in

                             violation of 2014 FAC and 2010 ADAS Section 308.2.1.

                        aa) Failure to provide ADA compliant flush handle location, in violation of

                             2014 FAC and 2010 ADAS Section 604.6.

                        bb) Failure to provide ADA compliant toilet paper dispenser location, in

                             violation of 2014 FAC and 2010 ADAS Section 604.7.

                        cc) Failure to provide ADA compliant rear grab bar, in violation of 2014 FAC

                             and 2010 ADAS Section 609.4.

                        dd) Failure to provide ADA compliant side grab bar mounting, in violation of

                             2014 FAC and 2010 ADAS Section 609.4.

          ANSWER: Denied that LOUIE’S discriminated against Plaintiff. Denied that all
          of the violations listed in subparts of paragraph 18 exist. All remaining allegations
          denied.


{047131-001 : TWEST/DRFTMSC : 02432298.DOCX; 1}      9
Case 6:19-cv-01200-CEM-DCI Document 23 Filed 08/22/19 Page 10 of 13 PageID 109



           19.       Upon information and belief, there are other current violations of the ADA at

 Defendants’ Properties, and only once a full inspection is done can all said violations be identified.

           ANSWER:             Denied.

           20.       To date, the readily achievable barriers and other violations of the ADA still exist

 and have not been remedied or altered in such a way as to effectuate compliance with the

 provisions of the ADA. The barriers to access at the Subject Facilities, as described above, have

 severely diminished Plaintiff’s ability to avail herself of the goods and services offered at the

 Subject Facilities, and compromise his safety.

           ANSWER:             Denied.

           21.       Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304, the

 Defendants were required to make the Subject Facility, a place of public accommodation,

 accessible to persons with disabilities since January 28, 1992. To date, the Defendants have

 failed to comply with this mandate.

           ANSWER:             The law speaks for itself. All remaining allegations denied.

           22.       The Plaintiff has been obligated to retain the undersigned counsel for the filing and

 prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs and

 expenses paid by the Defendants, pursuant to 42 U.S.C. § 12205.

           ANSWER: LOUIE’S is without knowledge as to Plaintiff’s agreement with his
           counsel, which is therefore denied. LOUIE’S denies that Plaintiff is entitled to have
           it pay for his reasonable attorney’s fees, costs and expenses. All remaining allegations
           denied.

           23.       Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant the

 Plaintiffs injunctive relief; including an order to alter the subject facilities to make them readily

 accessible to, and useable by, individuals with disabilities to the extent required by the ADA and

 closing the subject facility until the requisite modifications are completed.

 {047131-001 : TWEST/DRFTMSC : 02432298.DOCX; 1}      10
Case 6:19-cv-01200-CEM-DCI Document 23 Filed 08/22/19 Page 11 of 13 PageID 110



           ANSWER: The law speaks for itself. LOUIE’S admits that the Court has the
           authority to take the actions listed but denied that Plaintiff is entitled to relief.

                                             AFFIRMATIVE DEFENSES

                                                   First Affirmative Defense

           Plaintiff has failed to state a claim upon which relief can be granted.

                                               Second Affirmative Defense

           Plaintiff lacks standing.

                                               Third Affirmative Defense

           Defendant affirmatively states that some or all of the modifications sought by Plaintiff are

 not readily achievable, are not technically feasible, and/or would impose an undue burden upon

 Defendant.

                                               Fourth Affirmative Defense

           The property and services in question are readily accessible and useable by individuals

 with disabilities, and otherwise comply with the law.

                                                   Fifth Affirmative Defense

           Plaintiff’s claimed violations are “de minimis” and non-actionable because they do not

 materially impair Plaintiff’s use of an area for an intended purpose.

                                                   Sixth Affirmative Defense

           Plaintiff has not suffered an irreparable injury, and injunctive relief is not warranted.

                                              Seventh Affirmative Defense

           Plaintiff does not demand alterations or modifications that are reasonable.

                                               Eighth Affirmative Defense




 {047131-001 : TWEST/DRFTMSC : 02432298.DOCX; 1}              11
Case 6:19-cv-01200-CEM-DCI Document 23 Filed 08/22/19 Page 12 of 13 PageID 111



           The demanded alterations and modifications would fundamentally alter the nature of the

 goods, services, facilities, privileges, advantages, or accommodations offered by Defendant, and

 as such Defendant is not required to make such alterations and modifications.

                                                   Ninth Affirmative Defense

           Plaintiff is stopped from making his claims due to his failure to notify Defendant of barriers

 encountered such that Defendant could have offered reasonable accommodations.

                                               Tenth Affirmative Defense

           Plaintiff utterly failed to communicate in any way with Defendant prior to filing suit, and

 as such failed to exercise reasonable diligence to avoid the attorneys’ fees and costs associated

 with bringing suit. Therefore, Plaintiff failed to mitigate his claims and is barred from recovering

 attorneys’ fees and costs for bringing this action.




                                                                         By: /s/ Taylor M. Westfall
                                                                         TAYLOR M. WESTFALL
                                                                         FLA. BAR NO. 1008328
                                                                         Primary E-mail:
                                                                         Taylor.Westfall@cobbcole.com
                                                                         Post Office Box 2491
                                                                         Daytona Beach, FL 32115-2491
                                                                         Telephone: (386) 323-9292
                                                                         Facsimile: (386) 323-9233
                                                                        ATTORNEY FOR DEFENDANTS


                                            CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that the foregoing has been electronically filed this 22nd day of

 August 2019, with the CM/ECF system:

           Joe M. Quick, Esq.
           Law Offices of Joe M. Quick, Esq.

 {047131-001 : TWEST/DRFTMSC : 02432298.DOCX; 1}              12
Case 6:19-cv-01200-CEM-DCI Document 23 Filed 08/22/19 Page 13 of 13 PageID 112



           1224 S. Peninsula Drive #604
           Daytona Beach, Florida 32118
           Email: JMQuickEsq@gmail.com

           Joseph A. Lane, Esq.
           Lowndes, Drosdick, Doster, Kantor & Reed, P.A.
           215 North Eola Drive
           P.O. Box 2809
           Orlando, Florida 32802-2809
           Email: joseph.lane@lowndes-law.com


                                                        By: /s/ Taylor M. Westfall
                                                                Attorney




 {047131-001 : TWEST/DRFTMSC : 02432298.DOCX; 1}   13
